           Case 3:17-cv-05837-RJB Document 83 Filed 10/05/18 Page 1 of 4




                                                        The Honorable Robert J. Bryan
 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
10
     ANNA OMELIN, Individually and as an      )     Case No. 3:17-cv-05837-RJB
11   Administrator of the Estate of Anton Omelin,
                                              )
     deceased,                                )     STIPULATION OF DISMISSAL
12                                            )
                            Plaintiff,        )     WITH PREJUDICE AND
13                                            )     WITHDRAWAL OF ALL
     vs.                                      )     PENDING MOTIONS
14                                            )
                                              )
15   HANSEN BEVERAGE COMPANY, a               )
     Delaware Corporation, MONSTER ENERGY )
16   COMPANY, a Delaware Corporation, and RED )
     BULL NORTH AMERICA, INC., a Foreign      )
17   Corporation, and DOES 1 through 100,     )
     Inclusive,                               )
18                                            )
                            Defendants.       )
19                                            )
                                              )
20                                            )
21

22

23

24

25

26
27
     STIPULATION OF DISMISSAL WITH PREJUDICE                  COSMOPOLITAN LEGAL, PLLC
     AND WITHDRAWAL OF ALL PENDING MOTIONS -   1                  155 108th Ave NE, Unit 210
     (3:17-cv-05837-RJB)
                                                                        Bellevue, WA 98004
                                                                       Phone: (425)296-8868
                                                                         Fax: (877)230-2429
           Case 3:17-cv-05837-RJB Document 83 Filed 10/05/18 Page 2 of 4




        IT IS HEREBY STIPULATED AND AGREED, pursuant to Federal Rules of Civil
 1

 2   Procedure, Rule 41(a)(1)(A)(ii), by and between Plaintiff ANNA OMELIN and

 3   Defendants HANSEN BEVERAGE COMPANY, MONSTER ENERGY COMPANY, and
 4   RED BULL NORTH AMERICA, INC.:
 5
        1. The present action has been commenced on October 18, 2017. (Dkt. No. 1)
 6
        2. Plaintiff has elected to voluntarily dismiss the present action with prejudice and has
 7
            agreed to pay Defendants certain costs incurred to date within fourteen (14) days of this
 8

 9          Stipulation of Dismissal with Prejudice.

10      3. In light of the above, the parties hereby withdraw from the Court’s consideration

11          their pending motions for summary judgment and all briefing, declarations,
12          exhibits, and supporting materials offered in support thereof (Dkt. Nos. 80-82).
13
        4. The parties further stipulate and agree that, pursuant to Fed. R. Civ. P.
14
            41(a)(1)(A)(ii), this action should be, and hereby is, DISMISSED WITH
15
            PREJUDICE.
16

17

18
      DATED: October _05_, 2018                    By: /s/Olga Efimova
19                                                 OLGA EFIMOVA
20                                                 olgae@cosmopolitanlegal.com
                                                   Cosmopolitan Legal, PLLC
21                                                 155 108th Ave. NE, Unit 210
                                                   Bellevue, WA 98004
22                                                 Phone: (425)296-8868
                                                   Attorney for Plaintiff Anna Omelin
23

24    DATED: October _05_, 2018                     By: /s/ Marc P. Miles
                                                    MARC P. MILES (pro hac vice)
25                                                  Shook, Hardy & Bacon LLP
                                                    5 Park Place, Ste. 1600
26                                                  Irvine, CA 92614
27                                                  Phone: (949)475-1500
     STIPULATION OF DISMISSAL WITH PREJUDICE                            COSMOPOLITAN LEGAL, PLLC
     AND WITHDRAWAL OF ALL PENDING MOTIONS -   2                            155 108th Ave NE, Unit 210
     (3:17-cv-05837-RJB)
                                                                                  Bellevue, WA 98004
                                                                                 Phone: (425)296-8868
                                                                                   Fax: (877)230-2429
           Case 3:17-cv-05837-RJB Document 83 Filed 10/05/18 Page 3 of 4




 1                                                 STEPHANIE BLOOMFIELD
                                                   sbloomfield@gth-law.com Gordon
 2                                                 Thomas Honeywell, LLP 1201 Pacific
                                                   Avenue, Suite 2100 Tacoma, WA 98402
 3                                                 Phone: (253)620-6500
 4
                                                   Attorneys for Defendants Hansen
 5                                                 Beverage Company and Monster Energy
                                                   Company
 6

 7

 8    DATED: October __05_, 2018                   By: /s/ Michael Williams
 9                                                 MICHAEL E. WILLIAMS (pro hac vice)
                                                   michaelwilliams@quinnemanuel.com
10                                                 VALERIE A. LOZANO (pro hac vice)
                                                   valerielozano@quinnemanuel.com
11                                                 AARON PERAHIA (pro hac vice) Quinn
12                                                 Emanuel Urquhart & Sullivan, LLP
                                                   aaronperahia@quinnemanuel.com
13                                                 865 South Figueroa Street, 10th Floor
                                                   Los Angeles, CA 90017-5003
14                                                 Phone: (213)443-3000
15                                                 THOMAS C. RUBIN
16                                                 tomrubin@quinnemanuel.com
                                                   ALICIA COBB
17                                                 aliciacobb@quinnemanuel.com
                                                   Quinn Emanuel Urquhart & Sullivan, LLP
18                                                 600 University Street, Suite 2800 Seattle,
                                                   WA 98101-4123
19
                                                   Phone: (206)905-7000
20
                                                   S. KAREN BAMBERGER
21                                                 Betts, Patterson & Mines, P.S.
                                                   kbamberger@bpmlaw.com
22                                                 701 Pike St., Suite 1400
                                                   Seattle WA 98101-3927
23
                                                   Phone: (206) 292-9988
24
                                                   Attorneys for Defendant Red Bull North
25                                                 America, Inc.
26
27
     STIPULATION OF DISMISSAL WITH PREJUDICE                          COSMOPOLITAN LEGAL, PLLC
     AND WITHDRAWAL OF ALL PENDING MOTIONS -   3                          155 108th Ave NE, Unit 210
     (3:17-cv-05837-RJB)
                                                                                Bellevue, WA 98004
                                                                               Phone: (425)296-8868
                                                                                 Fax: (877)230-2429
           Case 3:17-cv-05837-RJB Document 83 Filed 10/05/18 Page 4 of 4




                                  CERTIFICATE OF SERVICE
 1

 2            I hereby certify that on October 5, 2018, I electronically filed the foregoing with

 3   the Clerk of the Court using CM/ECF system, which will send notification of such filing to
 4   all parties of record who have appeared in this matter
 5
             DATED this 5th day of October, 2018
 6

 7                                                     s/ Olga Efimova
                                                       Olga Efimova, WSBA #52498
 8                                                     Cosmopolitan Legal, PLLC
 9                                                     155 108th Ave NE, Unit 210
                                                       Bellevue, WA 98004
10                                                     Telephone: (425) 296-8868
                                                       Fax: (877) 230-2429
11                                                     E-mail: olgae@cosmopolitanlegal.com
                                                       Attorney for Plaintiff Anna Omelin
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
     STIPULATION OF DISMISSAL WITH PREJUDICE                            COSMOPOLITAN LEGAL, PLLC
     AND WITHDRAWAL OF ALL PENDING MOTIONS -   4                            155 108th Ave NE, Unit 210
     (3:17-cv-05837-RJB)                                                          Bellevue, WA 98004
                                                                                 Phone: (425)296-8868
                                                                                   Fax: (877)230-2429
